EXHIBIT 10.1

 

December 30, 2005

 

Sean McCarthy

[Address]

 

Dear Sean:

 

We’re pleased to offer you the position of Chief Financial Officer with Diedrich
Coffee, Inc. The offer is as follows:

 

  •   Base salary: $7,692.31 per pay period (paid on a bi-weekly basis) that
equates to $200,000 annually at the completion of one full year of employment.

 

  •   Incentive/Bonus plan: You will continue to participate in our Vice
President level incentive plan up to 25% of your annual base salary, which is
paid based upon achievement of specific financial goals.

 

  •   Stock Options: You will be eligible to participate at the Vice President
level as our Board of Directors awards stock options. The Board reviews issuance
of additional stock options annually.

 

  •   Vacation: You will begin earning three weeks of vacation per year of
employment as of the effective date of your promotion. Additional vacation time
will be earned as plan eligibility requirements are met.

 

  •   Benefits: You will continue to be eligible for all other benefit plans at
the Vice President level. These benefits programs may be modified from time to
time.

 

  •   Position reports to Steve Coffey, Chief Executive Officer.

 

  •   The effective date of this promotion is January 1, 2006.

 

  •   Employment at will: I acknowledge that my employment at the Company is
“at-will”, meaning that the terms of employment may be changed with or without
notice, with or without cause, including, but not limited to termination,
demotion, promotion, transfer, compensation, benefits, duties, and location of
work. There is no agreement express or implied between the Company and me for
continuing or long-term employment. While supervisors and managers have certain
hiring authority, no supervisor or manager or representative of the Company has
any authority to alter the “at-will relationship.”

 

Please confirm your acceptance of this offer by signing and returning an
executed copy to me.

 

Sincerely, /s/ Stephen V. Coffey Stephen V. Coffey Chief Executive Officer

 

I accept the position of Chief Financial Officer, Diedrich Coffee, Inc. on the
above terms and conditions.

 

/s/ Sean M. McCarthy        Date: January 1, 2006 Sean M. McCarthy        